DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims (1-5) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims are directed to two different statutory classes (i.e., apparatus and method) which have its own distinctions.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) (1-5) is/are rejected under 35 U.S.C. 102(a-1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rahilly et al (10956864, hereinafter – Rahilly).
Regarding claims 1 and 5: Rahilly discloses a system & method for safe storage with touchless (depicted in figures 1a-1c of Rahilly and see associated descriptions for details) interaction comprising of:
a door (depicted in figures 17a and 20a of Rahilly and see associated descriptions for details);
a lock & key (as shown in figure 20b and see associated descriptions for details);
a display device (element 164 of figure 1a of Rahilly and see associated descriptions for details);
an external camera (camera/ccd/scanners are inherent component of biometrics credentials (col. 10, lines 18-19 and col. 36, lines 12-21of Rahilly);
an internal baroscopic camera (col. 7, lines 17-18 and col. 7, lines 62-64 of Rahilly);
an automatic door mechanism (col. 40, lines 53-62 of Rahilly);
a communication means (col. 23, line 61 to col. 24, line 5 of Rahilly);
a battery pack with charging provision (col. 40, lines 54-58 of Rahilly);

an array of sensors (element 150 of figure 1a of Rahilly and see associated descriptions for details. Rahilly discloses a safe/secure box/container with facial recognition controlling algorithm. Thus, the algorithm implementations and/or the elements may not recite verbatim; it would have been inherently known to use alterative recitations by the artisan of the art.
Regarding claim 2: Rahilly teaches that wherein said external is camera embedded with face recognition algorithm (col. 10, lines 18-19 of Rahilly).
Regarding claim 3: Rahilly teaches that wherein said array of sensors include close open indicator to make a note of status of box and duration time of open and close (col. 8, lines 51-61 of Rahilly).
Regarding claim 4: Rahilly teaches that W[w]herein said communication consists BLE, NFC, Beacon, Wi-fi, GPS & GPRS interface for Mobile SIM, Mobile Internet connectivity (col. 7, lines 48-55 of Rahilly).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K. WONG/Primary Examiner, Art Unit 2689